DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is a responsive to the application filed on 5/18/2022.
Claims 1-20 are pending and have been examined.
Claims 1-20 are rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over van der Merwe et al. (US 9146814 B1) and further in view of Chen et al. (US 20170321921 A1).

As to claim 1, van der Merwe et al. teaches a method comprising: monitoring, by a server, a thermal state of a client device (See Col. 9 Ln. 55, Col. 2 Ln. 22,  Teaches that a resource monitoring component 450 can be connected through the local area network 430 to the one or more server computers 404, server computers 402, or other server computers (not shown.) The resource monitoring component 450 can gather metrics from any of the available server computers. The resource monitoring component 114 can collect data that describes the usage characteristics of resources 104. The usage characteristics can include CPU load, memory usage, number of instances on hosts, temperature within a host, temperature of a zone in the data center, an amount of time that an instance has been operational, redundancy of instances, instance types, etc.); 
determining, by the server, if the thermal state violates a thermal threshold (See Col. 12 Ln. 60, Teaches that in process block 720, a thermal event can be detected. Detection of a thermal event can be achieved by analyzing sensors in the data center, such as shown in FIG. 3 at 305, FIG. 6 at 633, and/or temperature sensors 690 within the host server computers. In the case of temperature information, it can be compared against one or more predetermined thresholds. For example, if the temperature of a host server computer exceeds a manufacture recommended temperature then the server computer can be considered to have a thermal event.); 
selecting a stored policy associated with the monitored thermal state if the thermal state violates the thermal threshold (See Col. 10 Ln. 60, Teaches that the resource monitoring component can also be coupled to the instance manager 517, which can alternatively provide information about the instances. For example, the instance manager 517 can provide additional metrics, such as instance types executing on the host server computers. Metrics generated by the resource monitoring component 450 can be stored in the metrics database 550. The ranking service 460 can access the metrics in database 550 to determine any desired metrics associated with instances running in the network of partitions 540. As indicated, a policy store 560, which stores policy information can also be available to the rankings service 460 in order to provide weighting information to the ranking service. Furthermore, customer provided rankings 562 can be available to the ranking service 460. Other inputs to the ranking service can also be used based on the particular design implementation. A power-down/up service 470 can be coupled to the ranking service to receive ranking information regarding which of the host partitions to power down first when there is a thermal event.). 
However, it does not expressly teach communicating, by the server, the selected stored policy to a client application on the client device for implementation by a processor of the client device.
Chen et al., from analogous art, teaches communicating, by the server, the selected stored policy to a client application on the client device for implementation by a processor of the client device (See ¶¶ [0023], [0018], Teaches that a stored policy associated with a violation of the thermal threshold by one of the monitored thermal states is implemented. In some embodiments the stored policies may also be obtained through the UCAT user interface either locally or remotely and the selection of a particular policy for implementation may depend on the current user and the current mode of operation of the device. The policies may be stored locally or remotely such as, for example, in a cloud server where they may be downloaded or accessed from one or more user devices.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen et al. into van der Merwe et al. to improve the user experience with the device as well as increase the battery life and longevity of the device platform.
One of ordinary skill in the art would have been motivated because it allows one to improve the user experience with the device as well as increase the battery life and longevity of the device platform (See Chen et al. ¶ [0002]).

As to claim 3, the combination of van der Merwe et al. and Chen et al. teaches the method according to claim 1 above. van der Merwe et al. further teaches wherein the thermal management system includes a monitoring module and a policy enforcement module (See Col. 9 Ln. 55, Teaches that A resource monitoring component 450 can be connected through the local area network 430 to the one or more server computers 404, server computers 402, or other server computers (not shown.) The resource monitoring component 450 can gather metrics from any of the available server computers.). 

As to claim 4, the combination of van der Merwe et al. and Chen et al. teaches the method according to claim 3 above. van der Merwe et al. further teaches wherein the thermal management system includes a monitoring module and a policy enforcement module (See Col. 11 Ln. 13, Teaches that The power-down/up service can further be coupled to the metrics database 550 in order to obtain any desired data, such as temperature data. Such temperature data can be used to determine if there is a thermal event. When a thermal event occurs, the power-down/up service 470 can communicate with hardware resources via connection to the network of partitions 540. Using established protocols (e.g., SSH power-down commands), for example, the power-down/up service 470 can communicate with host server computers, or other hardware resources, within the network of partitions in order to power down them down in a systematic and ordered fashion. Using similar protocols, the power-down/up component 470 can power up the host server computers and other hardware resources in an intelligent manner.). 

As to claim 5, the combination of van der Merwe et al. and Chen et al. teaches the method according to claim 4 above. van der Merwe et al. further teaches wherein the monitoring module monitors the thermal state associated with the client device (See Col. 9 Ln. 55, Teaches that A resource monitoring component 450 can be connected through the local area network 430 to the one or more server computers 404, server computers 402, or other server computers (not shown.) The resource monitoring component 450 can gather metrics from any of the available server computers.). 

As to claim 6, the combination of van der Merwe et al. and Chen et al. teaches the method according to claim 5 above. However, it does not expressly teach wherein the monitoring module determines whether a throttle threshold of the client device has been violated.
Chen et al., from analogous art, teaches wherein the monitoring module determines whether a throttle threshold of the client device has been violated (See ¶¶  [0012], [0018], Teaches that the UCAT module 104 monitors thermal states of various sub-systems and/or sensors associated with the device 102 and implements the appropriate thermal management policies when a sub-system's thermal state violates a threshold. Monitoring module 304 may be configured to monitor thermal states associated with the aforementioned sub-systems and/or sensors. Policy enforcement module 306 may implement a stored thermal management policy that has been associated with a violation of one of the thermal thresholds by one of the monitored thermal states.). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen et al. into the combination of van der Merwe et al. and Chen et al. to improve the user experience with the device as well as increase the battery life and longevity of the device platform.
One of ordinary skill in the art would have been motivated because it allows one to improve the user experience with the device as well as increase the battery life and longevity of the device platform (See Chen et al. ¶ [0002]).

As to claim 7, the combination of van der Merwe et al. and Chen et al. teaches the method according to claim 5 above. However, it does not expressly teach wherein the monitoring module communicates with the policy enforcement module if the monitoring module detects thermal throttling of the client device.
Chen et al., from analogous art, teaches wherein the monitoring module communicates with the policy enforcement module if the monitoring module detects thermal throttling of the client device (See ¶¶  [0012], [0018], Teaches that the UCAT module 104 monitors thermal states of various sub-systems and/or sensors associated with the device 102 and implements the appropriate thermal management policies when a sub-system's thermal state violates a threshold. Monitoring module 304 may be configured to monitor thermal states associated with the aforementioned sub-systems and/or sensors. Policy enforcement module 306 may implement a stored thermal management policy that has been associated with a violation of one of the thermal thresholds by one of the monitored thermal states.). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen et al. into the combination of van der Merwe et al. and Chen et al. to improve the user experience with the device as well as increase the battery life and longevity of the device platform.
One of ordinary skill in the art would have been motivated because it allows one to improve the user experience with the device as well as increase the battery life and longevity of the device platform (See Chen et al. ¶ [0002]).

As to claim 8, the combination of van der Merwe et al. and Chen et al. teaches the method according to claim 7 above. van der Merwe et al. further teaches wherein the policy enforcement module comprises two or more stored policies (See Col. 13 Ln. 41, Col. 14 Ln. 5, Teaches that Once it is determined that sufficient hardware resources have been powered down to control the thermal event, it can be determined that the thermal event has passed. For example, a second threshold temperature can be used to determine that the thermal event has passed once the temperature is below that second threshold temperature. The second threshold temperature can be different than the first threshold temperature. Example temperatures can be 100 degrees for a first threshold to detect that a thermal event has occurred and 75 degrees for a second threshold temperature to determine that the thermal event has passed. When powering down different hardware resources, a list can be generated, in some embodiments, indicating which hardware resources were powered down. The power-down/up service 470 can iteratively monitor temperature of the data center to ensure that the temperature does not exceed a threshold temperature. Such a temperature can be yet a third threshold different than the first and second thresholds described above. As long as the temperature remains below the third threshold, the power-down/up service can continue to power up additional hardware resources in accordance with the rankings.). 

As to claim 9, the combination of van der Merwe et al. and Chen et al. teaches the method according to claim 8 above. van der Merwe et al. further teaches further comprising: selecting, with the server policy enforcement module, one of the two or more stored policies for implementation (See Col. 13 Ln. 41, Col. 14 Ln. 5, Teaches that Once it is determined that sufficient hardware resources have been powered down to control the thermal event, it can be determined that the thermal event has passed. For example, a second threshold temperature can be used to determine that the thermal event has passed once the temperature is below that second threshold temperature. The second threshold temperature can be different than the first threshold temperature. Example temperatures can be 100 degrees for a first threshold to detect that a thermal event has occurred and 75 degrees for a second threshold temperature to determine that the thermal event has passed. When powering down different hardware resources, a list can be generated, in some embodiments, indicating which hardware resources were powered down. The power-down/up service 470 can iteratively monitor temperature of the data center to ensure that the temperature does not exceed a threshold temperature. Such a temperature can be yet a third threshold different than the first and second thresholds described above. As long as the temperature remains below the third threshold, the power-down/up service can continue to power up additional hardware resources in accordance with the rankings.). 

As to claim 10, the combination of van der Merwe et al. and Chen et al. teaches the method according to claim 9 above. However, it does not expressly teach teaches wherein the selecting is based on a current user of the client device.
Chen et al., from analogous art, teaches wherein the selecting is based on a current user of the client device (See ¶ [0018], Teaches that The policies may also be customized to depend on the identity of a current user of the device 102 or to depend on the particular device 102.). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen et al. into the combination of van der Merwe et al. and Chen et al. to improve the user experience with the device as well as increase the battery life and longevity of the device platform.
One of ordinary skill in the art would have been motivated because it allows one to improve the user experience with the device as well as increase the battery life and longevity of the device platform (See Chen et al. ¶ [0002]).

As to claim 11, the combination of van der Merwe et al. and Chen et al. teaches the method according to claim 9 above. van der Merwe et al. further teaches wherein the selecting is based on a current mode of operation of the client device (See Col. 13 Ln. 41, Col. 14 Ln. 5, Teaches that Once it is determined that sufficient hardware resources have been powered down to control the thermal event, it can be determined that the thermal event has passed. For example, a second threshold temperature can be used to determine that the thermal event has passed once the temperature is below that second threshold temperature. The second threshold temperature can be different than the first threshold temperature. Example temperatures can be 100 degrees for a first threshold to detect that a thermal event has occurred and 75 degrees for a second threshold temperature to determine that the thermal event has passed. When powering down different hardware resources, a list can be generated, in some embodiments, indicating which hardware resources were powered down. The power-down/up service 470 can iteratively monitor temperature of the data center to ensure that the temperature does not exceed a threshold temperature. Such a temperature can be yet a third threshold different than the first and second thresholds described above. As long as the temperature remains below the third threshold, the power-down/up service can continue to power up additional hardware resources in accordance with the rankings.). 

As to claim 13, the combination of van der Merwe et al. and Chen et al. teaches the method according to claim 1 above. van der Merwe et al. further teaches wherein the stored policy is configured to reduce the thermal state (See Col. 11 Ln. 13, Teaches that The power-down/up service can further be coupled to the metrics database 550 in order to obtain any desired data, such as temperature data. Such temperature data can be used to determine if there is a thermal event. When a thermal event occurs, the power-down/up service 470 can communicate with hardware resources via connection to the network of partitions 540. Using established protocols (e.g., SSH power-down commands), for example, the power-down/up service 470 can communicate with host server computers, or other hardware resources, within the network of partitions in order to power down them down in a systematic and ordered fashion. Using similar protocols, the power-down/up component 470 can power up the host server computers and other hardware resources in an intelligent manner.). 

As to claim 14, the combination of van der Merwe et al. and Chen et al. teaches the method according to claim 13 above. van der Merwe et al. further teaches wherein the reduced thermal state does not violate the thermal threshold (See Col. 11 Ln. 13, Teaches that The power-down/up service can further be coupled to the metrics database 550 in order to obtain any desired data, such as temperature data. Such temperature data can be used to determine if there is a thermal event. When a thermal event occurs, the power-down/up service 470 can communicate with hardware resources via connection to the network of partitions 540. Using established protocols (e.g., SSH power-down commands), for example, the power-down/up service 470 can communicate with host server computers, or other hardware resources, within the network of partitions in order to power down them down in a systematic and ordered fashion. Using similar protocols, the power-down/up component 470 can power up the host server computers and other hardware resources in an intelligent manner.). 

As to claim 15, van der Merwe et al. teaches a system, comprising: a memory that stores instructions; and a processor configured by the instructions to perform operations comprising: monitoring, by a server, a thermal state of a client device (See Col. 9 Ln. 55, Col. 2 Ln. 22,  Teaches that a resource monitoring component 450 can be connected through the local area network 430 to the one or more server computers 404, server computers 402, or other server computers (not shown.) The resource monitoring component 450 can gather metrics from any of the available server computers. The resource monitoring component 114 can collect data that describes the usage characteristics of resources 104. The usage characteristics can include CPU load, memory usage, number of instances on hosts, temperature within a host, temperature of a zone in the data center, an amount of time that an instance has been operational, redundancy of instances, instance types, etc.); 
determining, by the server, if the thermal state violates a thermal threshold (See Col. 12 Ln. 60, Teaches that in process block 720, a thermal event can be detected. Detection of a thermal event can be achieved by analyzing sensors in the data center, such as shown in FIG. 3 at 305, FIG. 6 at 633, and/or temperature sensors 690 within the host server computers. In the case of temperature information, it can be compared against one or more predetermined thresholds. For example, if the temperature of a host server computer exceeds a manufacture recommended temperature then the server computer can be considered to have a thermal event.); 
selecting a stored policy associated with the monitored thermal state if the thermal state violates the thermal threshold (See Col. 10 Ln. 60, Teaches that the resource monitoring component can also be coupled to the instance manager 517, which can alternatively provide information about the instances. For example, the instance manager 517 can provide additional metrics, such as instance types executing on the host server computers. Metrics generated by the resource monitoring component 450 can be stored in the metrics database 550. The ranking service 460 can access the metrics in database 550 to determine any desired metrics associated with instances running in the network of partitions 540. As indicated, a policy store 560, which stores policy information can also be available to the rankings service 460 in order to provide weighting information to the ranking service. Furthermore, customer provided rankings 562 can be available to the ranking service 460. Other inputs to the ranking service can also be used based on the particular design implementation. A power-down/up service 470 can be coupled to the ranking service to receive ranking information regarding which of the host partitions to power down first when there is a thermal event.). 
However, it does not expressly teach communicating, by the server, the selected stored policy to a client application on the client device for implementation by a processor of the client device.
Chen et al., from analogous art, teaches communicating, by the server, the selected stored policy to a client application on the client device for implementation by a processor of the client device (See ¶¶ [0023], [0018], Teaches that a stored policy associated with a violation of the thermal threshold by one of the monitored thermal states is implemented. In some embodiments the stored policies may also be obtained through the UCAT user interface either locally or remotely and the selection of a particular policy for implementation may depend on the current user and the current mode of operation of the device. The policies may be stored locally or remotely such as, for example, in a cloud server where they may be downloaded or accessed from one or more user devices.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen et al. into van der Merwe et al. to improve the user experience with the device as well as increase the battery life and longevity of the device platform.
One of ordinary skill in the art would have been motivated because it allows one to improve the user experience with the device as well as increase the battery life and longevity of the device platform (See Chen et al. ¶ [0002]).

As to claim 16, the combination of van der Merwe et al. and Chen et al. teaches the system according to claim 15 above. van der Merwe et al. further teaches wherein the server comprises a thermal management system, the thermal management system including a monitoring module and a policy enforcement module (See Col. 11 Ln. 13, Teaches that The power-down/up service can further be coupled to the metrics database 550 in order to obtain any desired data, such as temperature data. Such temperature data can be used to determine if there is a thermal event. When a thermal event occurs, the power-down/up service 470 can communicate with hardware resources via connection to the network of partitions 540. Using established protocols (e.g., SSH power-down commands), for example, the power-down/up service 470 can communicate with host server computers, or other hardware resources, within the network of partitions in order to power down them down in a systematic and ordered fashion. Using similar protocols, the power-down/up component 470 can power up the host server computers and other hardware resources in an intelligent manner.),
	and wherein the monitoring module monitors the thermal state associated with the client device (See Col. 9 Ln. 55, Teaches that A resource monitoring component 450 can be connected through the local area network 430 to the one or more server computers 404, server computers 402, or other server computers (not shown.) The resource monitoring component 450 can gather metrics from any of the available server computers.)
	and the server policy enforcement module comprises the stored policy (See Col. 11 Ln. 13, Teaches that The power-down/up service can further be coupled to the metrics database 550 in order to obtain any desired data, such as temperature data. Such temperature data can be used to determine if there is a thermal event. When a thermal event occurs, the power-down/up service 470 can communicate with hardware resources via connection to the network of partitions 540. Using established protocols (e.g., SSH power-down commands), for example, the power-down/up service 470 can communicate with host server computers, or other hardware resources, within the network of partitions in order to power down them down in a systematic and ordered fashion. Using similar protocols, the power-down/up component 470 can power up the host server computers and other hardware resources in an intelligent manner.). 

As to claim 17, the combination of van der Merwe et al. and Chen et al. teaches the system according to claim 16 above. However, it does not expressly teach wherein the monitoring module evaluates the thermal state from the client application running on the client device and detects thermal throttling of the client device, wherein the monitoring module determines whether a throttle threshold of the client device has been violated.
Chen et al., from analogous art, teaches wherein the monitoring module evaluates the thermal state from the client application running on the client device and detects thermal throttling of the client device, wherein the monitoring module determines whether a throttle threshold of the client device has been violated (See ¶¶  [0012], [0018], Teaches that the UCAT module 104 monitors thermal states of various sub-systems and/or sensors associated with the device 102 and implements the appropriate thermal management policies when a sub-system's thermal state violates a threshold. Monitoring module 304 may be configured to monitor thermal states associated with the aforementioned sub-systems and/or sensors. Policy enforcement module 306 may implement a stored thermal management policy that has been associated with a violation of one of the thermal thresholds by one of the monitored thermal states). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen et al. into the combination of van der Merwe et al. and Chen et al. to improve the user experience with the device as well as increase the battery life and longevity of the device platform.
One of ordinary skill in the art would have been motivated because it allows one to improve the user experience with the device as well as increase the battery life and longevity of the device platform (See Chen et al. ¶ [0002]).

As to claim 18, the combination of van der Merwe et al. and Chen et al. teaches the system according to claim 17 above. van der Merwe et al. further teaches wherein the stored policy communicated to the client device is selected depending on a current mode of operation of the client device (See Col. 13 Ln. 41, Col. 14 Ln. 5, Teaches that Once it is determined that sufficient hardware resources have been powered down to control the thermal event, it can be determined that the thermal event has passed. For example, a second threshold temperature can be used to determine that the thermal event has passed once the temperature is below that second threshold temperature. The second threshold temperature can be different than the first threshold temperature. Example temperatures can be 100 degrees for a first threshold to detect that a thermal event has occurred and 75 degrees for a second threshold temperature to determine that the thermal event has passed. When powering down different hardware resources, a list can be generated, in some embodiments, indicating which hardware resources were powered down. The power-down/up service 470 can iteratively monitor temperature of the data center to ensure that the temperature does not exceed a threshold temperature. Such a temperature can be yet a third threshold different than the first and second thresholds described above. As long as the temperature remains below the third threshold, the power-down/up service can continue to power up additional hardware resources in accordance with the rankings.). 
However, it does not expressly teach teaches wherein the stored policy communicated to the client device is selected depending on a current user or both.
Chen et al., from analogous art, teaches wherein the stored policy communicated to the client device is selected depending on a current user or both (See ¶ [0018], Teaches that The policies may also be customized to depend on the identity of a current user of the device 102 or to depend on the particular device 102.). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen et al. into the combination of van der Merwe et al. and Chen et al. to improve the user experience with the device as well as increase the battery life and longevity of the device platform.
One of ordinary skill in the art would have been motivated because it allows one to improve the user experience with the device as well as increase the battery life and longevity of the device platform (See Chen et al. ¶ [0002]).

As to claim 19, van der Merwe et al. teaches a non-transitory processor-readable storage medium storing processor-executable instructions that, when executed by a processor of a server, cause the server to perform operations comprising: monitoring, by the processor, a thermal state of a client device (See Col. 9 Ln. 55, Col. 2 Ln. 22,  Teaches that a resource monitoring component 450 can be connected through the local area network 430 to the one or more server computers 404, server computers 402, or other server computers (not shown.) The resource monitoring component 450 can gather metrics from any of the available server computers. The resource monitoring component 114 can collect data that describes the usage characteristics of resources 104. The usage characteristics can include CPU load, memory usage, number of instances on hosts, temperature within a host, temperature of a zone in the data center, an amount of time that an instance has been operational, redundancy of instances, instance types, etc.); 
determining, by the processor, if the thermal state violates a thermal threshold (See Col. 12 Ln. 60, Teaches that in process block 720, a thermal event can be detected. Detection of a thermal event can be achieved by analyzing sensors in the data center, such as shown in FIG. 3 at 305, FIG. 6 at 633, and/or temperature sensors 690 within the host server computers. In the case of temperature information, it can be compared against one or more predetermined thresholds. For example, if the temperature of a host server computer exceeds a manufacture recommended temperature then the server computer can be considered to have a thermal event.); 
selecting a stored policy associated with the monitored thermal state if the thermal state violates the thermal threshold (See Col. 10 Ln. 60, Teaches that the resource monitoring component can also be coupled to the instance manager 517, which can alternatively provide information about the instances. For example, the instance manager 517 can provide additional metrics, such as instance types executing on the host server computers. Metrics generated by the resource monitoring component 450 can be stored in the metrics database 550. The ranking service 460 can access the metrics in database 550 to determine any desired metrics associated with instances running in the network of partitions 540. As indicated, a policy store 560, which stores policy information can also be available to the rankings service 460 in order to provide weighting information to the ranking service. Furthermore, customer provided rankings 562 can be available to the ranking service 460. Other inputs to the ranking service can also be used based on the particular design implementation. A power-down/up service 470 can be coupled to the ranking service to receive ranking information regarding which of the host partitions to power down first when there is a thermal event.). 
However, it does not expressly teach communicating, by the processor, the selected stored policy to a client application on the client device for implementation by a processor of the client device.
Chen et al., from analogous art, teaches communicating, by the processor, the selected stored policy to a client application on the client device for implementation by a processor of the client device (See ¶¶ [0023], [0018], Teaches that a stored policy associated with a violation of the thermal threshold by one of the monitored thermal states is implemented. In some embodiments the stored policies may also be obtained through the UCAT user interface either locally or remotely and the selection of a particular policy for implementation may depend on the current user and the current mode of operation of the device. The policies may be stored locally or remotely such as, for example, in a cloud server where they may be downloaded or accessed from one or more user devices.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen et al. into van der Merwe et al. to improve the user experience with the device as well as increase the battery life and longevity of the device platform.
One of ordinary skill in the art would have been motivated because it allows one to improve the user experience with the device as well as increase the battery life and longevity of the device platform (See Chen et al. ¶ [0002]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over van der Merwe et al. (US 9146814 B1) and Chen et al. (US 20170321921 A1) and further in view of Tang et al. (US 10412022 B1).

As to claim 2, the combination of van der Merwe et al. and Chen et al. teaches the method according to claim 1 above. However, it does not expressly teach wherein the server receives the thermal threshold from the client device.
Tang et al., from analogous art, teaches wherein the server receives the thermal threshold from the client device (See Col. 21 Ln. 58, Teaches that the customer 526 may create a scaling policy for scaling up and down a resource based on a metric that is an indication of application load or traffic volume by setting up an alarm to trigger at certain thresholds of application load or traffic volume and attaching a policy to it. In this example, triggering the alarm will invoke the policy so that when traffic volume goes up and down, the resource will be scaled as dictated by the scaling policy.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tang et al. into the combination of van der Merwe et al. and Chen et al. to react to rapid changes in load and network traffic.
One of ordinary skill in the art would have been motivated because it allows one to react to rapid changes in load and network traffic (See Tang et al. Col. 1 Ln. 23).

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over van der Merwe et al. (US 9146814 B1) and Chen et al. (US 20170321921 A1) and further in view of Rao et al. (US 20200174542 A1).

As to claim 12, the combination of van der Merwe et al. and Chen et al. teaches the method according to claim 1 above. However, it does not expressly teach wherein the stored policy communicated to the client device is configured to adjust speculative tasks running on the client application.
Rao et al., from analogous art, teaches wherein the stored policy communicated to the client device is configured to adjust speculative tasks running on the client application (See ¶¶ [0022]-[0023], Teaches that For example, in some embodiments, a rate of change of one or more sensor outputs may be monitored, and a projection of future values of the one or more sensor outputs over a next N cycles may be made. If a sensor output is projected to be over the speculation throttling threshold within the next N cycles, an impending reliability event that calls for speculation throttling may be indicated. If it is determined in block 202 that the power state of the processor is not above the speculation throttling threshold, flow returns to block 201 from block 202, and the monitoring continues. If it is determined in block 202 that the power state of the processor is above the speculation throttling threshold, flow proceeds from block 202 to block 203. In block 203, speculation in the processor is throttled. Block 203 is discussed in further detail below with respect to FIG. 3. Then, in block 204, it is determined whether the power state of the processor is above the power proxy threshold. The power proxy threshold is higher than the speculation throttling threshold. Chen et al. (¶[0023]) teaches in some embodiments the stored policies may also be obtained through the UCAT user interface either locally or remotely and the selection of a particular policy for implementation may depend on the current user and the current mode of operation of the device.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rao et al. into the combination of van der Merwe et al. and Chen et al. to mitigate impending reliability events.
One of ordinary skill in the art would have been motivated because it allows one to mitigate impending reliability events (See Rao et al. ¶ [0003]).

As to claim 20, the combination of van der Merwe et al. and Chen et al. teaches the non-transitory processor-readable storage medium according to claim 19 above. However, it does not expressly teach wherein the stored policy communicated to the client device adjusts speculative tasks running on the client device.
Rao et al., from analogous art, teaches wherein the stored policy communicated to the client device adjusts speculative tasks running on the client device (See ¶¶ [0022]-[0023], Teaches that For example, in some embodiments, a rate of change of one or more sensor outputs may be monitored, and a projection of future values of the one or more sensor outputs over a next N cycles may be made. If a sensor output is projected to be over the speculation throttling threshold within the next N cycles, an impending reliability event that calls for speculation throttling may be indicated. If it is determined in block 202 that the power state of the processor is not above the speculation throttling threshold, flow returns to block 201 from block 202, and the monitoring continues. If it is determined in block 202 that the power state of the processor is above the speculation throttling threshold, flow proceeds from block 202 to block 203. In block 203, speculation in the processor is throttled. Block 203 is discussed in further detail below with respect to FIG. 3. Then, in block 204, it is determined whether the power state of the processor is above the power proxy threshold. The power proxy threshold is higher than the speculation throttling threshold. Chen et al. (¶[0023]) teaches in some embodiments the stored policies may also be obtained through the UCAT user interface either locally or remotely and the selection of a particular policy for implementation may depend on the current user and the current mode of operation of the device.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rao et al. into the combination of van der Merwe et al. and Chen et al. to mitigate impending reliability events.
One of ordinary skill in the art would have been motivated because it allows one to mitigate impending reliability events (See Rao et al. ¶ [0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Potlapally et al. (US 9557792 B1) teaches Methods and apparatus for datacenter power management optimization are disclosed. Metrics, including workload data, thermal measurements and the like are collected from numerous endpoints within a datacenter. System profiles of a plurality of servers, and application workload profiles for various workloads, are stored. Based on analysis of collected metrics, power optimization operations comprising either workload scheduling operations, power configuration change operations, or both, are initiated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152. The examiner can normally be reached Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





James Hollister
/J.R.H./Examiner, Art Unit 2456                                                                                                                                                                                                        10/19/22


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456